                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

CAREY J. WILLIAMS, as Parent and
Guardian of LOUIS WILLIAMS, a minor child,

       Plaintiff,

v.                                                           Cause No. 1:20-cv-00623-MV-JHR

ACE AMERICAN INSURANCE COMPANY,
MYERS-STEVENS & TOOHEY, INC.,
     Defendants.

        STIPULATED ORDER GRANTING JOINT MOTION TO VACATE AND
                 RESCHEDULE SETTLEMENT CONFERENCE

       THIS MATTER having come before the Court on the Parties’ Joint Motion to Vacate and

Reschedule Settlement Conference [Doc. 28], the Court having reviewed the Motion and being

otherwise fully informed in the premises, and for good cause shown,

       FINDS, the Motion is well-taken and should be GRANTED.

       IT IS THEREFORE ORDERED, AJUDGED, AND DECREED as follows:

       1.      The Settlement Conference currently scheduled to begin at 9:00 a.m. on Tuesday,

       June 8, 2021 [Doc. 16] is hereby vacated.

       2.      The Settlement Conference is reset from an in-person conference to a phone

       conference.

       3.      The Settlement Conference is hereby rescheduled for September 7, 2021; and

       4.      The dates and deadlines for exchange of the Parties demands and submittal of the

       Parties’ position statements to the Court, shall be as follows:

            a. Deadline for Plaintiff’s demand letter due to Defendants should be and hereby is

               extended from May 13, 2021 to August 11, 2021;


                                                                                             1
          b. Deadline for Defendants’ counteroffer letter to due Plaintiff should be and hereby

                is extended from May 20, 2021 to August 18, 2021;

          c. Deadline for Parties’ confidential position statements to the Court should be and

                hereby is extended from May 25, 2021 to August 24, 2021; and

          d. Deadline for motions to reschedule the settlement conference should be and hereby

                is extended from May 25, 2021 to August 24, 2021.




                                                   HONORABLE JERRY H. RITTER
                                                   UNITED STATES MAGISTRATE JUDGE

Submitted by:

LAW OFFICES OF DAVID M. HOULISTON

/s/ David M. Houliston
David M. Houliston, Esq.
7500 Jefferson Street NE, Suite 106
Albuquerque, NM 87109
Phone: (505) 247-1223
Fax: (505) 214-5204
david@houlistonlaw.com
Attorney for Plaintiff

Approved By:

LEWIS BRISBOIS BISGAARD & SMITH, LLP

/s/ Electronically approved 05/07/2021
Charles S. Haughey, Jr.
Gregory L. Biehler
Nelse Miller
8801 Horizon Blvd. NE, Suite 300
Albuquerque, NM 87113
Phone: (505) 828-3800
Greg.Biehler@lewisbrisbois.com
Chuck. Haughey@lewisbrisbois.com



                                                                                             2
Nelse.Miller@lewisbrisbois.com
Attorneys for Defendants

/s/ David M. Houliston
David M. Houliston




                                 3
